DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP WO2005020325 A1.
In re claim 1, JP WO2005020325 shows (fig. 24) a FinFET structure, comprising: a first fin (603, thin, left) over a first base (part of 601), the first fin having a first channel region, wherein the first channel region has a first channel length; and a second fin (603, thick, right) over a second base (part of 601, right side), the second fin having a second channel region, wherein the second channel region has a second channel length, and the second channel length is different from the first channel length.
In re claim 2, JP WO2005020325 shows (fig. 24) a semiconductor substrate, wherein the semiconductor substrate includes the first base and the second base.

In re claim 4, JP WO2005020325 shows (fig. 24)  the first fin includes a first bottom portion embedded in a first isolation layer over the first base and a first top portion over the first bottom portion, the second fin includes a second bottom portion embedded in a second isolation layer over the second base and a second top portion over the second bottom portion, the first top portion includes the first channel region, and the second top portion includes the second channel region.
In re claim 5, JP WO2005020325 shows (fig. 24) the first top portion has a first drain region, a first source region and the first channel region between the first drain region and the first source region; and the first drain region, the first channel region and the first source region are arranged along the second direction. 
In re claims 9 and 10, JP WO2005020325 shows (fig. 24) the first fin and the second fin are formed monolithically with the semiconductor substrate. A first gate (604) covers the first channel region and a second gate covering the second channel region. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP WO2005020325 A1 as applied to claim 1 above, and further in view of Wang et al. (US Pub. 2021/0376085 A1).
In re claims 6-8, JP WO2005020325 shows all of the elements of the claims except first channel region of the first top portion has a first channel width measured along a third direction perpendicular to the second direction and the first direction, the first drain region and the first source region of the first fin have a first top width, and the first channel width is different from the first top width. Wang et al. shows (figs. 5, 6, 7A-7H) a semiconductor device having first and second channel regions (104, 108; fig. 5) having a channel width different from the first top width. With this configuration, a more uniform thermal profile results in the device [0060]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the semiconductor device of the JP WO2005020325 by forming the channel regions having different width portions as taught by Wang to provide a more uniform thermal profile.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liang et al. (US Pub. 2019/0067112 A1), Kim et al. (US Pub. 2020/0152461 A1), Li (CN 108878358 A), and Liaw (CN 103515390 A) also disclose various elements of the claimed invention. 

 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815